Citation Nr: 1750979	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD) and/or hiatal hernia.

7.  Entitlement to service connection for a psychological disorder other than posttraumatic stress disorder (PTSD), previously adjudicated as a mental condition and claimed as depression and sleep disturbances.

8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for a skin disorder, claimed as a rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a video-conference Board hearing before the undersigned in April 2017; a copy of the transcript has been associated with the claims file.

The Board acknowledges that the Veteran filed a claim that identified the right wrist in July 1983.  However, that statement was interpreted as a claim for an increased rating for his residuals of fractures to the base of the right 5th metacarpal.  See September 1986 rating decision.  Therefore, the Veteran's current claim for entitlement to service connection for a right wrist disorder will be considered on the merits, as opposed to a claim to reopen.

With respect to the Veteran's claim for service connection for a psychological disorder, his current claim for service connection stems from his statement filed in May 2013, in which he descripts depression and sleep disturbances.  The Board notes that he was previously denied service connection for a mental condition in September 1986.  He also later filed a claim for service connection for PTSD, which treated as a new and separate claim and was denied in an August 2007 rating decision.  Here, the RO treated the Veteran's claim for depression/sleep disturbances as one to reopen, indicating that his claim for service connection for a mental disorder was finally denied in the September 1986 rating decision.  See September 2013 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the September 1986 rating decision, relevant official service department personnel records that existed but had not been associated with the claims file were received.  These service personnel records, which existed but had not been obtained at the time of the prior rating decision in September 1986, are relevant because they note possible psychological symptoms, such as behavior concerns and punishments, which occurred during the Veteran's service.  Accordingly, the claim for entitlement to service connection for a psychological disorder other than PTSD, claimed as depression and sleep disturbances, will instead be reconsidered on the merits as opposed to a claim to reopen.  See 38 C.F.R. § 3.156(c)(i) (2017).

The issues of entitlement to an increased rating for residuals of a fracture of the base fifth metacarpal and entitlement to service connection for hip and knee disorders have been raised by the record in a September 2013 and November 2013 statements, but these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

Inasmuch as the Veteran also recently conveyed a desire to file a claim for entitlement to service connection for a cervical spine disorder at the April 2017 hearing, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2017).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  An "intent to file a claim" may also be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. 
§ 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  Therefore, should the appellant wish to pursue a new claim for service connection for a neck condition, he is encouraged to complete a VA Form 21-526 or VA Form 21-526EZ and submit it directly to the RO.  See 38 C.F.R. §§ 3.155, 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues entitlement to service connection for a right wrist disorder, bilateral hearing loss, chronic fatigue syndrome, irritable bowel syndrome, a gastrointestinal disorder, a psychological disorder, and a skin disorder (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 1986 rating decision, which became final, the Veteran's claim for service connection for a rash was denied; although service personnel records were added to the record following that denial, the service personnel records are not relevant to his claimed skin disorder.

2.  Evidence submitted since the last final September 1986 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.

3.  The Veteran's current diagnosis of tinnitus became manifest during service.


CONCLUSIONS OF LAW

1.  Following the last final September 1986 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for skin disorder or the issue of entitlement to service connection for tinnitus.  Given the favorable nature of the Board's decision herein, which reopens the claim for a skin disorder and grants service connection for tinnitus, any error in notice or assistance is harmless.

II.  New and Material Evidence to Reopen Skin Disorder

In this case, the Veteran's claim for service connection for a rash was first denied in a September 1986 rating decision on the basis that "separation exam[ination] was negative for skin disorder and VA examination in March 1983 "was negative for claimed conditions [and he] failed to report for a current [examination]."  The Veteran did not appeal the decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Also, although service personnel records were added to the record following that denial, the service personnel records are not relevant to his claimed skin disorder such that 38 C.F.R. 
§ 3.156(c) would apply.  Accordingly, the September 1986 rating decision became final with respect to the denial of service connection for a rash.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim for a skin disorder was last denied in September 1986.  Significantly, the Veteran has since submitted evidence of current skin-related complaints, as well an impression of a current disorder in that there is a noted impression of dermatitis.  See, e.g., March 2014 private treatment records and May 2015 documentation forwarded by Congressman.  The newly submitted evidence bears directly on the missing elements of service-connection that had not been established at the time of the last denial.  

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claims for entitlement to service connection for a skin disorder.   See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for Tinnitus

The Veteran has been diagnosed to have tinnitus.  See August 2013 VA audiological examination report; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

Additionally, it is evident that the Veteran was exposed to loud noise in service.  See, e.g., July 1982 service treatment report (conducting a reference audiogram and noting that the Veteran's exposure to noise from aircraft engines, as well as a history of having "been around noise since 07-81.").

In ascertaining whether there is a link between the in-service noise exposure and his current diagnosis, the Board acknowledges that the August 2013 VA examiner reported an onset of tinnitus in 1989, after service.  However, the Veteran described symptoms in service that are consistent with tinnitus during the April 2017 hearing.  See Board Hearing Transcript at p. 14-16 (explaining that he did notice residual tone in his ears after leaving his eight-hour shifts, but "[i]t wasn't as bad then").  Here, the lay evidence is sufficient to establish the nexus.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The Veteran is competent to report tinnitus because this is within his personal knowledge or realm of expertise.  Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  Inasmuch as the Veteran has testified to continued problems since service, which may have started mildly and then worsened over the years, the evidence sufficiently demonstrates both a current disability and a nexus to service for this diagnosis, as well.

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus.  As such, this claim is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened, and the appeal is granted to this extent only.

Service connection for tinnitus is granted.
REMAND

I.  Outstanding Records

There appear to be many missing records in this appeal.  

First, although service treatment records have been obtained, it appears that service mental health records may yet be outstanding.  See, e.g., February 1982 service treatment records (reflecting in-service treatment at the mental health clinic); August 1982 service treatment records ("Mental Health Records reviewed and Dr. M[] consulted"); December 1982 performance evaluation (noting the Veteran received counseling).  The Board notes that mental health records and in-patient hospital records are often kept separate from service treatment records.  Accordingly, a remand is required so that attempts can be made to obtain these relevant mental health clinic treatment records.

Second, it has been noted that the Veteran has been in receipt of Social Security Administration (SSA) benefits based, at least in part, on disability.  See September 2013 statement; June 2007 examination report (indicating that the Veteran has been receiving SSA benefits for a psychological disorder for seven years).

Third, the Veteran has repeatedly requested that VA obtain VA treatment records from Dallas and West Los Angeles treatment facilities.  He also had care from specific VA providers in the VA Greater Los Angeles Healthcare System.  Although there is some indication that negative search results were given to VA at some facilities, there is inadequate documentation in the claims file as to whether VA has made the necessary attempts to obtain the outstanding VA records identified by the Veteran.  For instance, the Los Angeles VA facility responded that they had not treatment records for a certain time frame, but they did have the Veteran's records from 1983, which they were going to send after they were recalled from archives.  However, these records have yet to be associated with the claims file.  Additionally, it also appears that VA only requested records from the Vet Center in East Los Angeles as opposed to West Los Angeles as identified by the Veteran.  Therefore, on remand, further attempts must be made to ascertain the existence of the outstanding VA treatment records and Vet Center records that were identified by the Veteran.  See also November 2013 notice of disagreement (alleging that his requests that VA obtain treatment records from West LA and Dallas VA facilities have been ignored).

Lastly, there are many notations that the Veteran is receiving care through private providers, such as Kaiser Permanente (March 2014 VA treatment record), Tolwin Psychology in Culver City (February 2007 report of contact), Integrated Health in Claremont (February 2007 report of contact), New Directions (May 2015 documentation forwarded by Congressman), Los Angeles County Department of Mental Health in San Fernando (March 2016 letter from the County), etc.  Additionally, the Veteran submitted a new authorization for VA to obtain records from the Workers' Compensation Division, City of Los Angeles Water and Power, in response to VA's request of June 2015, but it does not appear that efforts were then made to obtain this potentially relevant information.  As a result, on remand, the Veteran will have another opportunity to provide his authorization for VA to obtain any outstanding private treatment records, such as any outstanding private audiograms that were mentioned in private treatment records from Dr. Rodriguez.

II.  New VA Audiological and Psychological Examinations

Although VA audiological and psychological examinations were conducted in August 2013, additional evidence in the claims file reflects further hearing loss complaints, as well as alternative psychological diagnoses, that were not considered in the previous examination reports.  See April 2015 private treatment records from Dr. Rodriguez (reflecting a pending audiological test by Ear, Nose, and Throat); May 2014 private treatment record from Dr. Ghazal (noting a diagnosis of bipolar disorder); May 2013 VA treatment record (noting a history of schizophrenia).  Therefore, the Board requests new examinations so that any relevant hearing loss and all psychiatric conditions can be properly assessed for etiology.

III.  VA Skin Examination

Finally, a VA examination of the skin is needed to ascertain the nature and etiology of the Veteran's claimed rash symptoms and so that an opinion can provided as to whether they are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file mental health records from the Veteran's period of service.

2.  Obtain and associate with the claims file SSA records.

3.  Obtain and associate with the claims file any outstanding VA treatment records, including from any Vet Centers or other facilities within the Greater Los Angeles Health Care System and the VA North Texas Health Care System, to include the archived records identified from 1983.

4.  With any needed assistance from the Veteran, obtain any outstanding private treatment records pertinent to the appeal that are not duplicative of the existing evidence of record.   In particular, please make a request for release of records from the following providers:  Kaiser Permanente, Tolwin Psychology in Culver City, Integrated Health in Claremont, New Directions, Los Angeles County Department of Mental Health in San Fernando, Workers' Compensation Division, City of Los Angeles Water and Power, and any outstanding private audiograms.

5.  Arrange to have the Veteran scheduled for new VA audiological examination.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  

Is it at least as likely as not (i.e., 50 percent probability or greater) that any current hearing loss disorder is related to service, to include the noted in-service noise exposure.

6.  Arrange to have the Veteran scheduled for new VA psychological examination.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  

Is it at least as likely as not (i.e., 50 percent probability or greater) that any current psychiatric disorder is related to service.  Please note that the service treatment records document an assault, behavior concerns, and mental health treatment in service.  

7.  Arrange to have the Veteran scheduled for a VA skin examination.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  

Is it at least as likely as not (i.e., 50 percent probability or greater) that any current skin disorder manifested by a rash is related to service.  Please note: private treatment records note an impression of dermatitis, the Veteran was treated in service for folliculitis barbae complaints, and the Veteran's claims exposure to chemicals in service.


8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


